      Case 1:20-cv-10638-LBM Document 11 Filed 06/29/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS



Chukwuma E. Azubuko

    v.                                 Civil No. 20-cv-10638-LBM

Rya W. Zobel, et al.



                               O R D E R

    This action is DISMISSED for failure to comply with Judge

Woodlock's July 12, 2010, Memorandum and Order (the "Modified

Enjoinment Order").    See In Re Enjoined Litigant Azubuko, MBD

09-10152-DPW, Memorandum and Order (Docket No. 12 at 5-6), copy

attached.   Pursuant to that Modified Enjoinment Order, “[u]ntil

Azubuko first pays the monetary sanctions previously imposed by

this Court (totaling $7,000.00), except if the pleading is filed

by a duly licensed attorney in accordance with Fed. R. Civ. P.

11, Azubuko is not permitted to file any pleadings in this Court

seeking to assert new claims or to obtain any kind of

relief....”   This restriction is inapplicable to pleadings in

which Azubuko alleges “either that he is in imminent danger of

serious bodily harm, or other circumstances clearly indicating

that it would be unconscionable to deny him an opportunity to

seek redress.”   The Modified Enjoinment Order also requires

Azubuko make “good faith efforts to obtain legal representation
       Case 1:20-cv-10638-LBM Document 11 Filed 06/29/20 Page 2 of 8



for any proposed new case before the Court would consider

granting leave to file any new civil case.”         Azubuko has not

paid the previously imposed monetary sanctions prior to filing

his pleading in this action.      Moreover, Azubuko seeks to proceed

without a legal representative, does not allege imminent bodily

harm or other circumstances that would excuse the payment of the

sanctions as a precondition to filing the action, and does not

make any showing of good faith efforts to obtain legal

representation.     Accordingly, the Clerk shall not open this case

as a new civil action and is directed to enter an order

dismissing this case.     Azubuko’s motion for leave to proceed in

forma pauperis, doc. no. 2, is denied as moot.


      SO ORDERED.


                                  __________________________
                                  Landya McCafferty
                                  United States District Judge
                                  Sitting by Designation

June 29, 2020

cc:   Chukwuma E. Azubuko, pro se




                                    2
         Case
         Case1:09-mc-10152-DPW
              1:20-cv-10638-LBM Document
                                Document11
                                         12 Filed
                                            Filed06/29/20
                                                  07/12/10 Page
                                                           Page31of
                                                                  of86



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

CHUKWU E. AZUBUKO,                        )
               Plaintiff,                 )
                                          )      MBD No. 09-10152-DPW
             v.                           )
                                          )
BOSTON MUNICIPAL COURT, ET AL.,           )
               Defendants.                )

                            MEMORANDUM AND ORDER
                                July 12, 2010
WOODLOCK, D.J.

I.   INTRODUCTION

     Plaintiff Azubuko (“Azubuko”) has been found by several

judges of this Court to be an abusive litigant.1           As a result, he

has been enjoined from filing civil actions in this Court without

first obtaining permission from a judicial officer.            In order to

circumvent the Order enjoining him, Azubuko has engaged in a

pattern of filing lawsuits in other districts, for the sole

purpose of having those cases transferred into this Court.               As a

result, a further Order issued modifying the Order enjoining

Azubuko.     See Memorandum and Order (Docket No. 8 at 8), Azubuko

v. Empire Insurance Company, et al., C.A. 07-11958-EFH (providing



     1
      See Judge Saris’s Memorandum and Order in Azubuko v.
Commonwealth Auction Association, 03mc10053-PBS, (12/17/03
(Docket No. 3)), and Azubuko v. National Magazine Exchange,
03mc10063-PBS (12/17/03 (Docket No. 2)) detailing a list
(although not a fully inclusive list) of his cases. Records
indicate that in this Court, he has filed dozens of cases in this
Court directly or through a transfer-in from another district.
Several other courts have recognized Azubuko’s extensive
litigation history and some have also imposed filing restrictions
on Plaintiff. Additionally, several monetary sanctions have been
imposed, although Azubuko has not remitted any payment to the
Court.
         Case
         Case1:09-mc-10152-DPW
              1:20-cv-10638-LBM Document
                                Document11
                                         12 Filed
                                            Filed06/29/20
                                                  07/12/10 Page
                                                           Page42of
                                                                  of86



that any transferred-in civil actions would be immediately

closed, with a notation on the docket).

     Subsequently, on May 28, 2009, Azubuko filed, directly in

this Court, a new civil complaint styled as an Emergency Writ of

Mandamus/Injunction, along with an incomplete and unsigned in

forma pauperis application. (Docket No. 2).          Thereafter, he filed

a handwritten Motion for Leave to File a Lawsuit (Docket No. 1).2

In view of the Motion for Leave to file, the matter stamped in as

received and was opened pursuant to standard Clerk's Office

practice as a Miscellaneous Business Docket and assigned to me in

my capacity as the emergency Judge.

     On January 13, 2010, Azubuko filed a pleading entitled

“Plaintiff’s Emergency Judicial Notice–Cancellation of Auto

Insurance on 12/01/10" (Docket No. 8), seeking an Order

prohibiting cancellation of his auto insurance and reinstatement

of his driving license.

     As with Azubuko's other pleadings filed in this Court, the

complaint is rambling and not entirely coherent.           It appears that

Azubuko received notice from the Massachusetts Registry of Motor

Vehicles (“RMV”) that his motor vehicle license was going to be

suspended after he received a citation for a driving infraction.

Azubuko asserts a myriad of allegations in connection with the


     2
      Azubuko apparently hand delivered his complaint without a
motion for leave to file the lawsuit, but was advised by the
Clerk that he did not comply with the prior Orders enjoining him.
He left the Clerk's Office and later returned with a handwritten
motion.

                                      2
      Case
      Case1:09-mc-10152-DPW
           1:20-cv-10638-LBM Document
                             Document11
                                      12 Filed
                                         Filed06/29/20
                                               07/12/10 Page
                                                        Page53of
                                                               of86



suspension of his license, including, inter alia, treason by the

Clerk Magistrate of the Boston Municipal Court, trespass by the

Court (rendering its judgments null and void), violations of

oaths of office, violation of his equal protection and due

process rights, failure to train on civil rights liability under

42 U.S.C. § 1983, lack of judicial immunity, lack of skill,

negligence, and official corruption.

      Azubuko seeks an Order compelling the Boston Municipal Court

and the RMV to hold a hearing, and further compelling these

defendants to start sending out notices of hearing dates by

certified mail.    He also seeks an Order reversing a decision of

the Boston Municipal Court.     Finally, he seeks compensatory

damages.

      On July 9, 2010, Azubuko filed a Motion for a Temporary

Restraining Order (Docket No. 10) against the Brookline Police

Department Hackney Division, seeking an order prohibiting the

suspension or revocation of his driver’s license.        This motion

was denied on July 9, 2010.

II.   DISCUSSION

      Upon review of Azubuko's litigation history, it is

abundantly clear that he is one of the most abusive litigants in

this District Court, and I can find no good basis upon which to

lift the Order Enjoining him to permit this action to proceed as

a new civil action.    Without belaboring the matter or discussing

each and every impediment to his complaint, suffice it to say


                                   3
     Case
     Case1:09-mc-10152-DPW
          1:20-cv-10638-LBM Document
                            Document11
                                     12 Filed
                                        Filed06/29/20
                                              07/12/10 Page
                                                       Page64of
                                                              of86



that the allegations contained in the complaint are wholly

frivolous, malicious, and vexatious, and his claims are not

cognizable under law.   As a result of pleading deficiencies,

Azubuko fails to set forth claims under Rule 8 of the Federal

Rules of Civil Procedure.    More fundamentally, the Court lacks

mandamus jurisdiction to compel the RMV to act.       In any event,

the RMV, as an agency of the Commonwealth of Massachusetts, is

entitled to sovereign immunity with respect to any money damage

claim.    Further, with respect to the Boston Municipal Court

claims, Azubuko asserts that the Massachusetts Supreme Judicial

Court wrongfully denied his appeal; however, to the extent that

he is now seeking an Order of this Court that would effectively

overturn a final judgment of the Massachusetts state court, this

Court lacks jurisdiction to do so, even if he alleges various

constitutional deficiencies.    Under the Rooker-Feldman doctrine,

a federal district court lacks jurisdiction over a final judgment

of a state court.    See Geiger v. Foley Hoag LLP Retirement Plan,

521 F.3d 60, 65 (1st Cir. 2008).       In other words, the doctrine

“bars parties who lost in state court from ‘seeking review and

rejection of that judgment’ in federal court.’”       Puerto Ricans

for Puerto Rico Party v. Dalmau, 544 F.3d 58, 68 (1st Cir. 2008)

(quoting Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 291 (2005); see also D.C. Ct. of Appeals v. Feldman, 460

U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923).


                                   4
         Case
         Case1:09-mc-10152-DPW
              1:20-cv-10638-LBM Document
                                Document11
                                         12 Filed
                                            Filed06/29/20
                                                  07/12/10 Page
                                                           Page75of
                                                                  of86




III. ORDERS

     Based upon a finding that this action is yet another abusive

filing by Azubuko, I DENY his Motion for Leave to Institute a

Lawsuit (Docket No. 1), DENY his request for emergency injunctive

relief, and DENY his Motion for Leave to Proceed in forma

pauperis (Docket No. 2), as moot in view of this Order, and

because it does not comply with the requirements of 28 U.S.C.

§ 1915(a).     Further, to the extent Azubuko seeks either temporary

or permanent injunctive relief with respect to his auto insurance

and license suspension, revocation, and/or reinstatement, all of

his requests are also DENIED.        The Clerk shall not open this case

as a new civil action, and shall terminate this miscellaneous

business docket case based on this Memorandum and Order.

     Finally, attempts by this Court to curb Azubuko's abusive

filings have been to no avail, and he has been advised several

times that he could be subject to further sanctions.            In light of

this, in order to ensure Azubuko has a clear understanding of

matters which may proceed in this Court in the future, the prior

Orders Enjoining him are hereby MODIFIED as follows:

     Until Azubuko first pays the monetary sanctions
     previously imposed by this Court (totaling $7,000.00),3


     3
      A $5,000.00 sanction was imposed by Judge Young (suspended
until another frivolous case filed; thereafter Judge Zobel and
Judge O’Toole found subsequent frivolous cases, so the $5,000.00
is reinstated). Judge Lindsay imposed an additional fine of
$1.000.00 See Memorandum and Order (Docket No. 12) dated April
6, 2006 in Azubuko v. Suffolk Superior Court, C.A. 05-10609-RCL.

                                      5
         Case
         Case1:09-mc-10152-DPW
              1:20-cv-10638-LBM Document
                                Document11
                                         12 Filed
                                            Filed06/29/20
                                                  07/12/10 Page
                                                           Page86of
                                                                  of86



     except if the pleading is filed by a duly licensed
     attorney in accordance with Fed. R. Civ. P. 11,4
     Azubuko is not permitted to file any pleadings in this
     Court seeking to assert new claims or to obtain any
     kind of relief. This Order does not apply to any
     complaint or other pleading alleging either that he is
     in imminent danger of serious bodily harm, or other
     circumstances clearly indicating that it would be
     unconscionable to deny him an opportunity to seek
     redress, provided he demonstrates a factual and legal
     basis for such assertion. Any motion for leave to file
     a lawsuit must be accompanied by a certificate of good
     faith, and must demonstrate good cause for permitting a
     lawsuit to proceed. Any pleading submitted to the
     Court for filing that does not comport with the prior
     Orders of the Court and this Order, shall not be filed
     or stamped received by the Clerk, but shall be returned
     to Azubuko.

     In this connection, the United States Attorneys Office is

requested to commence collection proceedings for the fines

imposed against Azubuko by this Court.          The Clerk shall transmit

a copy of this Memorandum and Order to the office of the United

States Attorney.



SO ORDERED.                               /s/ Douglas P. Woodlock
                                          UNITED STATES DISTRICT JUDGE




A $1,000.00 further sanction was imposed by Judge Harrington on
November 1, 2007, as well as a modification. See Memorandum and
Order (Docket No. 8) in Azubuko v. Empire Insurance Company, et
al., C.A. 07-11958-EFH.
     4
      Recognizing that Azubuko may lack funds to retain legal
counsel, the Court will provide upon his request, a List of Legal
Service Providers that may render legal assistance to him at no
cost or low cost. Azubuko is obligated to make good faith
efforts to obtain legal representation for any proposed new case
before the Court would consider granting leave to file any new
civil case.

                                      6
